Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Double asterisks denote omissions.
Exhibit 10.7




FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT


This FIRST AMENDMENT TO ASSET PURCHASE AGREMEENT (“Amendment No. 1”) is hereby
entered into as of October 7, 2019 (the “Amendment Effective Date”), by and
between Howmedica Osteonics Corp. (“Buyer”) and Conformis, Inc. (“Seller”)
(collectively, the “Parties”). Terms used in this Amendment No. 1 and not
otherwise defined herein shall have the meanings given to them in that certain
Asset Purchase Agreement between Buyer and Seller dated September 30, 2019 (the
“Agreement”).


RECITALS


A.
As part of the Manufacturing Know-How within the Purchased Assets which were
conveyed from Seller to Buyer under the Agreement and set forth on Schedule 1.1
thereto, Seller mistakenly listed two (2) documents and mistaken omitted one (1)
document; and



B.
The Parties wish to restate Schedule 1.1 in its entirety to correct the
foregoing errors.



AGREEMENT


NOW, THEREFORE, the Parties agree as follows:


1.    Schedule 1.1. The Parties acknowledge and agree that (a) documents [**]
were mistakenly included on Schedule 1.1; and (b) document [**] was mistakenly
omitted from Schedule 1.1. Therefore, the Parties hereby agree to delete
Schedule 1.1 in its entirety and replace it with the First Amended Schedule 1.1
attached hereto as Exhibit A. The Parties hereby acknowledge that,
notwithstanding Section 1.9 of the Agreement, the foregoing documents have not
yet been provided to Buyer, and Buyer hereby agrees and stipulates that such
omission shall not constitute a breach by Seller of the Agreement or any
Ancillary Agreements. Buyer agrees to electronically deliver document [**] to
Buyer within [**] of the Amendment Effective Date.


2.    Effectiveness. This Amendment No. 1 shall be effective upon the Amendment
Effective Date, subject to the signing by both Parties.


3.    Miscellaneous.
        
(a)    Entire Agreement. This Amendment No. 1 constitutes the entire agreement
among the Parties with respect to its subject matter, and supersedes all prior
agreements and understandings, both written and oral, among the Parties with
respect to the amendment and addition of the same. This Amendment No. 1 is not
intended to confer any rights or remedies hereunder upon any person other than
the Parties.


(b)    Governing Law. THIS AMENDMENT NO. 1 SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, REGARDLESS OF THE LAWS THAT
MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.


(c)    Counterparts. This Amendment No. 1 may be executed in counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one instrument.


(d)    Agreement. Except as specifically set forth in this Amendment No. 1, the
Agreement shall remain in full force and effect in accordance with its terms. In
the event of a conflict between the Agreement and this Amendment No. 1, this
Amendment No.1 shall prevail. The Agreement, as amended by this Amendment No. 1,
shall constitute a single, integrated agreement.






ActiveUS 176738772v.1

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, this Amendment No. 1 has been executed by the Parties hereto
as of the Effective Date.




Howmedica Osteonics Corp.
 
Conformis, Inc.


 
 
 
 
 
 
 
 
 
 
By
/s/ Spencer Stiles
 
By
/s/ Mark A. Augusti
Name:
Spencer Stiles
 
Name:
Mark A. Augusti
Title:
Group President, Orthopaedics and Spine
 
Title:
President and CEO

 




ActiveUS 176738772v.1